Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 8/1/2022, claims 1-20 are presented for examination. Claims 1, 6, 8, 11, 13, 15, and 18 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/1/22, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are unpersuasive. The abstract functions of the claims in the case are claim(s) is/are directed to receiving and sending information as indicated by the recited elements of the claim. As such, the abstract idea is receiving and sending data as defined by the claimed steps listed above using a generic computer element (i.e., a “non-transitory computer-readable medium”). As such, the claims fall under at least the category of “an idea of itself” and “fundamental economic/business practice”. Such transmitting, saving, and storing of client records is a fundamental business practice that “existed well before the advent of computers and the Internet,” Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017); see, e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“The concept of data collection, recognition, and storage is undisputedly well-known.”). CAFC has explained: storing data is a “generic computer function[].” In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016). We have also noted that “sending and receiving information” over a network are “routine computer functions.” Intellectual Ventures I LLC v. Erie Idemnity Co., 850 F.3d 1315, 1329 (Fed.Cir. 2017); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–68 (Fed. Cir. 2015) (finding that “database” and “communication medium” (including the Internet) are generic computer components); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (finding that “receiv[ing] and send[ing] the information over a network” is generic). See, WhitServe LLC v. Dropbox Inc., U.S. App. LEXIS 12285 (April 26, 2021)
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/1/22, with respect to claim(s) 1-5 rejected under prior art have been fully considered and are unpersuasive. First, Applicant argues elements of the disclosure not recited in the claims at issue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As regards to the particular limitations of claims 1-5, Carey discloses: performing an identification of an information owner; (¶110-¶113, i.e., ID of the member who stores information) storing a hash signature that can be used to subsequently verify the identity of the information owner, without storing personally identifiable information associated with the information owner; (Carey: ¶112, ¶298, i.e., “In addition to making verifiable assertions, digital signatures are used to prove knowledge of the state of the signed object. Because a digital signature involves hashing the object being signed, a relying party can verify that the signer of the object was able to compute this hash over the object in question, a fact that can be verified at a later date for forensic or auditing purposes” and wherein, ¶48-¶51,  i.e., the personal identifiable information isn’t stored, only anonymous, encrypted form of data is stored) and providing verification of the identity of the information owner to an information consumer, using the stored hash signature and based on a permission defined by the information owner. (Carey: ¶4-¶08, ¶110-¶120, ¶298-¶304)
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/1/22, with respect to claim(s) 6-7 (and claims 13-14)  rejected under prior art have been fully considered and are unpersuasive. Contrary to Applicant’s argument, Carey explicitly discloses: receiving an indication from an information owner that the information owner has approved a grant request from an information consumer. (Carey: ¶96-¶97, ¶110-¶112, ("the Gene Cloud checks that the patient has granted permission for their genome data to be mined for research uses")
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/1/22, with respect to claim(s) 8-7 (and claims 15-17) rejected under prior art have been fully considered and are unpersuasive. As regards to the particular limitations of claims 8, Carey discloses: wherein the service provider does not store personally identifiable information associated with the information owner. (Carey: ¶48-¶51, i.e., the personal identifiable information is not stored only anonymous, encrypted form of data is stored)
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/1/22, with respect to claim(s) 11-12 rejected under prior art have been fully considered and are unpersuasive. First, Applicant argues elements of the disclosure not recited in the claims at issue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As regards to the particular limitations of claims 11-12, Carey discloses: receiving a request for access to information; (Carey: ¶8, ¶95-¶96, ¶120) sending, in response to the request, personally identifiable information; (Carey: ¶8, ¶95-¶96, ¶156) sending, in response to the request, permission to access non-personally identifiable information. (¶8, ¶95-¶96, ¶156).
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/1/22, with respect to claim(s) 18-20 rejected under prior art have been fully considered and are unpersuasive. First, Applicant argues elements of the disclosure not recited in the claims at issue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see pages 8-9 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As regards to the particular limitations of claim 18, Carey discloses: a one or more servers configured to facilitate direct communication between an information owner user device and an information consumer computer system, wherein the one or more servers are configured to allow the information consumer computer system to access personally identifiable information and non-personally identifiable information associated with the information owner user device based on permissions defined by the information owner user device, and wherein the one or more servers do not store personally identifiable information associated with the information owner user device. (Carey: ¶65, ¶110-¶120, ¶298, ¶361, "A trusted data analysis platform created to handle healthcare data from biosensors allows doctors to specify exactly which information they receive and how that information is derived from the raw data. It allows patients to carefully control how their information is released, to whom, and with what level of detail. It allows information sharing without requiring that the raw data be distributed and wherein ¶48-¶51, i.e., the personal identifiable information is not stored, only anonymous, encrypted form of data is stored)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 11-12 is/are directed to a method and system (apparatus). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to an article of manufacturing (i.e., computer readable medium) for receiving a request for access to information; sending, in response to the request, personally identifiable information; sending, in response to the request, permission to access non-personally identifiable information – falls into one of the four statutory categories (i.e., article of manufacturing). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”, “fundamental economic practice”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are claim(s) is/are directed to receiving and sending information as indicated by the recited elements of the claim. 
As such, the abstract idea is receiving and sending data as defined by the claimed steps listed above using a generic computer element (i.e., a “non-transitory computer-readable medium”). As such, the claims fall under at least the category of “an idea of itself” and “fundamental economic/business practice”. Such transmitting, saving, and storing of client records is a fundamental business practice that “existed well before the advent of computers and the Internet,” Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed.
Cir. 2017); see, e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“The concept of data collection, recognition, and storage is undisputedly well-known.”). CAFC has explained: storing data is a “generic computer function[].” In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016). We have also noted that “sending and receiving information” over a network are “routine computer functions.” Intellectual Ventures I LLC v. Erie Idemnity Co., 850 F.3d 1315, 1329 (Fed.Cir. 2017); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–68 (Fed. Cir. 2015) (finding that “database” and “communication medium” (including the Internet) are generic computer components); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (finding that “receiv[ing] and send[ing] the information over a network” is generic). See, WhitServe LLC v. Dropbox Inc., U.S. App. LEXIS 12285 (April 26, 2021).
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of receiving and sending data. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic computer, CRM, and instructions when taken in combination with the functional elements claim(s) is/are directed to performing the abstract idea of sending/receiving data, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer processor or machine is used to execute the algorithms (¶23-¶29); note also cited art of record also discloses processors; devices, programs (see, e.g., Carey: ¶376). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to abstract idea of routine sending/receiving of data. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130096943 A1 (hereinafter ‘Carey’).

As regards claim 1, Carey (US 20130096943 A1) discloses: A method comprising the steps of (Carey: Abstract, i.e., privacy-protected method and system for processing personal information): performing an identification of an information owner; (¶110-¶113, i.e., ID of the member who stores information) storing a hash signature that can be used to subsequently verify the identity of the information owner, without storing personally identifiable information associated with the information owner; (Carey: ¶112, ¶298, i.e., “In addition to making verifiable assertions, digital signatures are used to prove knowledge of the state of the signed object. Because a digital signature involves hashing the object being signed, a relying party can verify that the signer of the object was able to compute this hash over the object in question, a fact that can be verified at a later date for forensic or auditing purposes” and wherein, ¶48-¶51,  i.e., the personal identifiable information isn’t stored, only anonymous, encrypted form of data is stored) and providing verification of the identity of the information owner to an information consumer, using the stored hash signature and based on a permission defined by the information owner. (Carey: ¶4-¶08, ¶110-¶120, ¶298-¶304)

As regards claim 2, Carey discloses the method of claim 1 further comprising the step of storing non-personally identifiable information associated with the information owner. (Carey: ¶120, i.e., “("The Gene Cloud provides AP ls to the Classification Learner that allow it to query non-personally identifiable phenotypical properties using the random identifier assigned to the Genome Profiler as a proxy for the cohort members' IDs”)

As regards claim 3, Carey discloses the method of claim 2 further comprising the step of providing the non-personally identifiable information to an information consumer, based on permissions defined by the information owner. (Carey: ¶192, i.e., ("In one embodiment, the use stage (244) for a genetic sequence relies on permissions associated with the consumer account. In most cases, the link objects that bind the sequence identifiers with the consumer ID are not exposed, e.g. to diagnostic tools. Thus, in a preferred embodiment, even if a tool has access to low-level sequence data, it cannot use that information to obtain further information about the identity of the sequenced consumer, including medical or other phenotypic information that may be stored in the Gene Cloud")

As regards claim 5, Carey discloses the method of claim 1 further comprising the step of establishing a secure communication session between the information owner and the information consumer. (Carey: ¶249)

As regards claim 6, Carey discloses: A method comprising the steps of: receiving an indication from an information owner that the information owner has approved a grant request from an information consumer; (Carey: ¶96-¶97, ¶110-¶112, ("the Gene Cloud checks that the patient has granted permission for their genome data to be mined for research uses") receiving, from the information consumer, a request to verify the identity of the information owner; (Carey: ¶4-¶08, ¶96-¶97, ¶110-¶120, ¶298-¶304) and verifying the identity of the information owner based on one or more hash signatures associated with the information owner. (Carey: ¶4-¶08, ¶110-¶120, ¶298-¶304)

Claim 13 recites substantially the same features recited in claim 6 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 7, Carey discloses the method of claim 6 further comprising the steps of: receiving, from the information consumer, a request for non-personally identifiable information associated with the information owner; and (Carey: ¶¶112-120) providing, to the information consumer, non-personally identifiable information associated with the information owner, based on permissions defined by the information owner. (Carey: ¶192) 

Claim 14 recites substantially the same features recited in claim 7 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 8, Carey discloses: A method comprising the steps of: indicating, to a service provider, an intent to request access to information associated with an information owner; (Carey: ¶79, “Using his own Gene Cloud account, the doctor requests a unique sequence ID that is to be associated with the patient's sample and prints a barcode label with this sample ID on it. The Gene Cloud notifies the patient, who may approve this transaction") receiving a key from the service provider; (Carey: ¶91, i.e., the key) requesting, from the information owner, access to information associated with the information owner; and (Carey: ¶91-¶95, i.e., asking patient’s consent) upon approval of the request by the information owner, receiving information associated with the information owner. (Carey: ¶91-¶96), wherein the service provider does not store personally identifiable information associated with the information owner. (Carey: ¶48-¶51, i.e., the personal identifiable information is not stored only anonymous, encrypted form of data is stored)

Claim 15 recites substantially the same features recited in claim 8 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 9, Carey discloses the method of claim 8, wherein the received information associated with the information owner is non-personally identifiable information, and wherein the information is received from the service provider. (Carey: ¶192)

Claim 16 recites substantially the same features recited in claim 9 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 10, Carey discloses the method of claim 8, wherein the received information associated with the information owner is personally identifiable information, and wherein the information is received from the information owner. (Carey: ¶260)

Claim 17 recites substantially the same features recited in claim 10 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 11, Carey discloses: A non-transitory computer-readable medium having instructions stored thereon that, when executed (Carey: ¶4), cause a computer to perform the steps of: receiving a request for access to information; (Carey: ¶8, ¶95-¶96, ¶120) sending, in response to the request, personally identifiable information; (Carey: ¶8, ¶95-¶96, ¶156) sending, in response to the request, permission to access non-personally identifiable information. (¶8, ¶95-¶96, ¶156)

As regards claim 12, Carey discloses the non-transitory computer-readable medium of claim 11, wherein the personally identifiable information is stored locally by the computer, and wherein the non-personally identifiable information is not stored locally by the computer. (Carey: ¶65, “According to some embodiments, a system for the trusted storage and analysis of genetic and/or other information is provided. Embodiments of this system will sometimes be referred to herein as a "Gene Cloud". In preferred embodiments, the Gene Cloud is a system that provides for the trusted long-term storage and processing of genomic (and/or other) data in a manner consistent with privacy and usage policies specified by the stakeholders in those data. It will be appreciated that any suitable configuration of servers and storage media could be used, including without limitation, a single server or cluster of servers, or a distributed collection of heterogeneous computer systems connected by a variety of networks (e.g., such as the Internet, public and/or private networks, and/or the like)”, and ¶48-¶51, i.e., the personal identifiable information isn’t stored only anonymous, encrypted form of data is stored)

As regards claim 18, Carey discloses: A system comprising: a one or more computer hardware servers configured to store and process information, wherein the one or more servers are configured to facilitate direct communication between an information owner user device and an information consumer computer system, wherein the one or more servers are configured to allow the information consumer computer system to access personally identifiable information and non-personally identifiable information associated with the information owner user device based on permissions defined by the information owner user device, and wherein the one or more servers do not store personally identifiable information associated with the information owner user device. (Carey: ¶65, ¶110-¶120, ¶298, ¶361, "A trusted data analysis platform created to handle healthcare data from biosensors allows doctors to specify exactly which information they receive and how that information is derived from the raw data. It allows patients to carefully control how their information is released, to whom, and with what level of detail. It allows information sharing without requiring that the raw data be distributed and wherein ¶48-¶51, i.e., the personal identifiable information is not stored, only anonymous, encrypted form of data is stored)

As regards claim 19, Carey discloses the system of claim 18, wherein the one or more servers are configured to identify blocks of personally identifiable information associated with the information owner user device via one or more hash signatures. (Carey: ¶8, ¶110-¶120, ¶298)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of US 20090287837 A1 (hereinafter ‘Felsher’).

As regards claim 4, Carey discloses the method of claim 2. However, Carey does not but in analogous art, Felsher (US 20090287837 A1) teaches: further comprising the step of updating the non-personally identifiable information associated with the information owner. (Felsher: ¶271, ("While an audit trail will generally be maintained to verify that any changes are authorized, records are generally taken at face value without reference to the audit database. In order to provide an updated archive, a number of techniques are available. First, if the change is an addition, a new transaction record may be added to the archive, with a corresponding entry made in the index. This is the normal method for adding data to the archive. Second, the archive record may be modified. Typically, the archive will be stored on non-rewritable media, or if rewritable, space will be allocated at the time of original record creation. Preferably, a small amount of free space will be allocated and preserved with each transactional record, for example, a remaining space in a storage "block", or additional blocks for large records. This space may be used to store a patch table or an addendum itself. Finally, a record of such changes or additions may be made at the index level or in a master patient record file")
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the personal data management system of lntertrust with the support for updating data of Felsher, because lntertrust and Felsher are directed to systems and methods for managing sensitive data. Furthermore, users benefit from systems and methods adapted for updating data, because such systems and methods allow for allowing users to use a service provider to update data (Felsher: ¶271).

As regards claim 20, Carey discloses the system of claim 18. However, Carey does not but in analogous art, Felsher teaches: wherein the one or more servers are configured to communicate with an external computer system to update information associated with the information owner user device. (Felsher: ¶271, i.e., updating the information associated with the user device)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the personal data management system of lntertrust with the support for updating data of Felsher, because lntertrust and Felsher are directed to systems and methods for managing sensitive data. Furthermore, users benefit from systems and methods adapted for updating data, because such systems and methods allow for allowing users to use a service provider to update data (Felsher: ¶271).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432